










Exhibit 10.1


CRAFT BREW ALLIANCE, INC.
ANNUAL CASH INCENTIVE PLAN


THIS ANNUAL CASH INCENTIVE PLAN (the "Plan") was adopted by Craft Brew Alliance,
Inc., a Washington corporation ("Corporation"), effective May 20, 2015.
Capitalized terms that are not otherwise defined herein have the meanings set
forth in Section 6.
SECTION 1.
PURPOSE


The purpose of the Plan is to attract and retain capable executives, to motivate
selected key employees of the Corporation to attain and maintain high standards
of performance, and to encourage executives to achieve specific business goals
established by the Corporation.
SECTION 2.
ELIGIBILITY


Any key executive of the Corporation who is designated by the Committee as being
eligible to participate in the Plan will be eligible to participate in the Plan.
SECTION 3.
INCENTIVE AWARDS


3.1    Target Award. Each Award opportunity will specify a targeted incentive
opportunity (the "Target Award") expressed either as a dollar amount or as a
percentage of a Participant's regular annualized base salary.


3.2    Incentive Awards. The amount paid for each Award will be equal to the
product of the Total Success Percentage for the Participant for the Plan Year
multiplied by the Participant’s Target Award for the Plan Year. However, in no
event may an individual Participant's total payment received with respect to
Awards for a single Plan Year exceed the lesser of (i) 125 percent of the
Participant's Target Award, or (ii) $800,000.


3.3    Performance Goals. Unless otherwise permitted under Code Section 162(m),
the Committee shall establish one or more Goals applicable to each Award
intended to be performance-based in writing no later than the earlier of (a) the
date 90 days after the commencement of the applicable Plan Year or (b) the date
on which 25 percent of the Plan Year has elapsed, and, in any event, at a time
when the outcome of the Goal(s) remains substantially uncertain. Goals will be
objective and will otherwise meet the requirements of Code Section 162(m) and
the regulations thereunder. The Goals that will be used to measure a
Participant's Award will consist of one or more of the following:


(a)Corporate Goals measuring financial performance related to the Corporation as
a whole. Corporate Goals may include one or more measures related to earnings,
profitability, efficiency or return to shareholders and may include earnings,
earnings before interest, taxes, depreciation and amortization (EBITDA),
earnings per share, operating profit, cash flow, revenue growth, return on
equity, return on assets, return on invested capital, gross margin dollars or
rate, or other measures whether expressed as absolute amounts, ratios, or
percentages of other amounts. Success may be measured against various standards
including budget targets, improvement over prior years, and performance relative
to other companies or industry groups.


(b)Individual Goals measuring success in developing and implementing particular
tasks assigned to an individual Participant. Individual Goals will vary
depending upon the responsibilities of individual Participants and may include,
without limitation, goals related to success in developing and implementing
particular management plans or systems, reorganizing departments, establishing
business relationships, or resolving identified problems.




--------------------------------------------------------------------------------






3.4    Weighting of Goals. Each Goal will be weighted with a Weighting
Percentage so that the total Weighting Percentages for all Goals used to
determine a Participant's Award is 100 percent.


3.5    Achievement Percentage. Each Goal will also specify the Achievement
Percentages (ranging from 0 to 125 percent) to be used in computing the payment
of an Award based upon the extent to which the particular Goal is achieved.
Achievement Percentages for a particular Goal may be based on:


(a)An "all or nothing" measure that provides for a specified Achievement
Percentage if the Goal is met, and a zero Achievement Percentage if the Goal is
not met;


(b)Several levels of performance or achievement (such as a threshold level, a
target level, and a maximum level) that each correspond to a specified
Achievement Percentage; or


(c)Continuous or numerical measures that define a sliding scale of Achievement
Percentages.


3.6    Computation of Awards. As soon as possible after the completion of each
Plan Year, a computation will be made for each Participant of:


(a)The extent to which Goals were achieved and the corresponding Achievement
Percentages for each Goal:


(b)A Weighted Achievement Percentage for each Goal equal to the product of the
Achievement Percentage and the Weighting Percentage for that Goal;


(c)The Total Success Percentage equal to the sum of all the Weighted Achievement
Percentages for all the Participant's Goals; and


(d)An Award amount equal to the product of the Total Success Percentage and the
Participant's Target Award.


3.7    Right to Receive Award. A Participant must continue Employment with
Corporation through the date an Award is paid (the "Payment Date") in order to
be entitled to receive the Award. Awards may be subject to such additional
requirements regarding length of employment as may be specifically approved by
the Committee. If a Participant terminates Employment with Corporation before
the Payment Date for a reason other than death or Disability, the Participant
will not be entitled to any Award for the Plan Year. If a Participant terminates
Employment with Corporation before the Payment Date due to death or Disability,
the Participant or the Participant’s beneficiary or estate may be entitled to
receive a prorated Award, as finally determined under the Plan.


3.8    Payment of Awards. Each Participant's Award will be paid in cash in a
lump sum within 30 days after the amount of the Award has been determined, and
in no case later than the 15th day of the third month following the end of the
calendar year in which the Award is no longer subject to substantial risk of
forfeiture as that term is defined in Treasury Regulation Section 1.409A-1(d).
Payment of any Award may be made subject to such additional restrictions or
limitations, in addition to those related to the attainment of performance
goals, as may be expressly provided for by the Committee and made applicable to
such Award.


SECTION 4.
ADMINISTRATION


For each Plan Year, the Committee will approve the Target Awards for all
Participants and will approve Corporate Goals and Achievement Percentages or the
formula for calculating Achievement Percentages for the Corporate Goals. After
the end of each Plan Year and before payment of any Award, the Committee will
certify in writing that applicable Goals and any of the material terms thereof
were, in fact, satisfied. In addition, the Committee will have exclusive
authority to establish Goals, Weighting Percentages, and Achievement
Percentages, to certify achievement, and to take all other actions with respect
to Awards for Corporation's Chief Executive Officer and any other Participants
that the Committee determines may be subject to Section 162(m) of the Code. This
Plan is intended to be exempt from the requirements of Section 409A of the Code
by reason of all payments under this Plan being "short-term deferrals" within
the meaning of Treasury Regulation Section 1.409A-1(b)(4), and all provisions of
this Plan shall be interpreted in a manner consistent with preserving this
exemption.




--------------------------------------------------------------------------------




SECTION 5.
MISCELLANEOUS


5.1    Nonassignability of Benefits. A Participant's benefits under the Plan
cannot be sold, transferred, anticipated, assigned, pledged, hypothecated,
seized by legal process, subjected to claims of creditors in any way, or
otherwise disposed of.


5.2    No Right of Continued Employment. Nothing in the Plan will confer upon
any Participant the right to continued Employment with Corporation or interfere
in any way with the right of Corporation to terminate the person's Employment at
any time.


5.3    Withholding. The Corporation may withhold from any payment under the Plan
any amount required to satisfy applicable tax and other legally or contractually
required withholdings.


5.4    Clawback. In the event that there is a subsequent change in the
Corporation's audited financial statements that affects whether Goals were
satisfied, Participants will be required to repay to the Corporation any amount
that was paid based solely on the satisfaction (or degree of satisfaction) of a
Goal that was not, after such change, satisfied. In addition, all Awards granted
under the Plan will be subject to recoupment in accordance with any clawback
policy that the Corporation is required to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Corporation's securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law, including the Sarbanes-Oxley Act of 2002. No recovery of compensation under
such a clawback policy will be an event giving rise to a right to resign for
"good reason" or "constructive termination" (or similar term) under any
agreement with Corporation or an affiliate.


5.5    Governing Law. Except with respect to references to the Code or federal
securities laws, the Plan and all actions taken thereunder will be governed by
and construed in accordance with the laws of the state of Washington, without
regard to principles of conflict of laws.


5.6    Amendments and Termination. The Committee has the power to terminate or
amend this Plan at any time and in any manner that it may deem advisable,
provided that any amendment will be subject to shareholder approval if required
by law (including, without limitation, Code Section 162(m)) or the rules of any
national securities exchange or association on which the Corporation's
securities are listed.


SECTION 6.
DEFINITIONS


For purposes of this Plan, the following terms have the meanings set forth in
this Section 6:
"Achievement Percentage" means a percentage (from 0 to 125 percent)
corresponding to a specified level of achievement or performance of a particular
Goal.
"Award" means an incentive award under the Plan.
"Code" means the Internal Revenue Code of 1986, as amended.
"Committee" means the Compensation Committee of the Board; provided, however,
that for purposes of establishing and administering Goals under the Plan, and
granting Awards intending to qualify as a performance-based award under Code
Section 162(m), "Committee" means a duly constituted committee consisting of a
sufficient number of "outside directors" within the meaning of Section 162(m) of
the Code so as to qualify the Committee for purposes of Section 162(m)(4)(C) of
the Code.
"Corporation" means Craft Brew Alliance, Inc., a Washington corporation.
"Disability" means the condition of being permanently unable to perform
Participant's duties for Corporation by reason of a medically determinable
physical or mental impairment that can be expected to result in death or that
has lasted or can be expected to last for a continuous period of at least 12
months.




--------------------------------------------------------------------------------




"Employee and Employment" both refer to service by Participant as a full-time or
part-time employee of Corporation, and include periods of illness or other
leaves of absence authorized by Corporation.
"Goal" means one of the elements of performance used to determine Awards under
the Plan as described in Section 3.3.
"Participant" means an eligible employee selected to participate in the Plan for
all or a portion of a Plan Year.
"Plan Year" means a calendar year.
"Target Award" means the targeted incentive award for a Participant for a Plan
Year as provided in Section 3.1.
"Total Success Percentage" means the sum of the Weighted Achievement Percentages
for all of the Goals for a Participant.
"Weighted Achievement Percentage" means the product of the Achievement
Percentage and the Weighting Percentage for a Goal as provided in Section 3.6.
"Weighting Percentage" means a percentage (from 0 to 100 percent) applied to
weight a Goal as provided in Section 3.4.




